Judgment, Supreme *303Court, New York County (Budd Goodman, J., at trial; Dorothy Cropper, J., at post-judgment Wade hearing), rendered January 24, 1992, as amended October 25, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied after a hearing which followed the Court of Appeals remittitur (86 NY2d 728). The record establishes that the police did not make any suggestive use of the jacket and hat in question, and that the presence of the victim’s sister had no effect on the victim’s identifications of defendant. The showups were otherwise permissible (see, People v Duuvon, 77 NY2d 541). Defendant’s remaining arguments are without merit. Concur—Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.